840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie C. RHODES, Plaintiff-Appellant,v.OHIO DEPARTMENT OF REHABILITATION & CORRECTION, et al., Defendants,Guillermo Martinez, M.D.;  Gerald Rosenberg, M.D.,Defendants-Appellees.
No. 87-3729.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Ohio state prisoner appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.  Upon review, we conclude the district court properly dismissed the complaint.


3
Accordingly, for the reasons contained in the magistrate's report dated July 6, 1987, as adopted by the district court, the dismissal of the complaint is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.